UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 2 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code: (318) 484-7400 Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days. Yes x No Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer xAccelerated filerNon-accelerated filer Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filerNon-accelerated filer x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act) Yes Nox Number of shares outstanding of each of Cleco Corporation’s classes of Common Stock, as of the latest practicable date. Registrant Description of Class Shares Outstanding at April 30, 2007 Cleco Corporation Common Stock, $1.00 Par Value 59,684,966 Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instructions H(1)(a) and (b) of Form 10-Q and is therefore filing this Form 10-Q with the reduced disclosure format. CLECO CORPORATION CLECO POWER 20071ST QUARTER FORM 10-Q/A EXPLANATORY NOTE This combined Form 10-Q/A is separately filed by Cleco Corporation and Cleco Power. Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf. Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This combined Form 10-Q/A amends (i) Cleco Corporation’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2007 filed with the Securities and Exchange Commission (the “SEC”) on May 2, 2007 (the “Original Cleco Corporation 10-Q”), as amended by Cleco Corporation’s Form 10-Q/A (Amendment No. 1) filed with the SEC on June 26, 2007, and (ii) Cleco Power’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2007 filed with the SEC on May 2, 2007 (the “Original Cleco Power 10-Q,” and together with the Original Cleco Corporation 10-Q, the “Original Combined 10-Q”), as amended by Cleco Power’s Form 10-Q/A (Amendment No. 1) filed with the SEC on June 26, 2007, and is being filed solely to correct the Section 302 and 906 certifications filed as Exhibits thereto.Accordingly, the Registrants are filing new currently dated Section 302 and 906 certifications attached as Exhibits 31.1, 31.2, 31.3, 31.4, 32.1, 32.2, 32.3 and 32.4.No other changes were made to the Original Combined Form 10-Q. This combined Form 10-Q/A does not reflect events occurring after the filing of the Original Combined Form 10-Q, and does not modify or update the disclosures in any way other than as required to reflect the amendments as described above and set forth herein. This combined Form 10-Q/A should be read in its entirety as it pertains to each respective Registrant.The Notes to the Unaudited Condensed Financial Statements are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I Financial Information ITEM 1. Cleco Corporation — Condensed Consolidated Financial Statements 7 Cleco Power — Condensed Financial Statements 13 Notes to the Unaudited Condensed Financial Statements 17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 44 ITEM 4. Controls and Procedures 46 PART II Other Information ITEM 1. Legal Proceedings 47 ITEM 1A. Risk Factors 47 ITEM 6. Exhibits 48 Signatures 49 2 CLECO CORPORATION CLECO POWER 20071ST QUARTER FORM 10-Q/A GLOSSARY OF TERMS References in this filing, including all items in Parts I and II, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC, unless the context clearly indicates otherwise. Additional abbreviations or acronyms used in this filing, including all items in Parts I and II are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its 1,160-MW combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by a subsidiary of Calpine AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw Constructors, Inc., executed on May 12, 2006, to engineer, design, and construct Rodemacher Unit 3. APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation. Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream. Calpine Calpine Corporation Calpine Debtors Calpine, CES, and certain other Calpine subsidiaries Calpine Debtors Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York Calpine Tolling Agreements Capacity Sale and Tolling Agreements between Acadia and CES which were suspended in March 2006 CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Compliance Plan The three-year plan included in the Consent Agreement in FERC Docket IN03-1-000 Consent Agreement Stipulation and Consent Agreement, dated as of July 25, 2003, between Cleco and the FERC Staff Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 03-6 Participating Securities and the Two-Class Method under FASB Statement No. 128, Earnings per Share Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its 775-MW combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and Williams which expires in 2020 FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities - an Interpretation of Accounting Research Bulletin No. 51 (revised December 2003) FIN 48 Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 ICT Independent Coordinator of Transmission Interconnection Agreement Interconnection Agreement and Real Estate Agreement between Attala and Entergy Mississippi IRP Integrated Resource Planning kWh Kilowatt-hour(s) as applicable LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan MAI Mirant Americas, Inc., a wholly owned subsidiary of Mirant Corporation Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation Moody’s Moody’s Investors Service MW Megawatt(s) as applicable 3 CLECO CORPORATION CLECO POWER 20071ST QUARTER FORM 10-Q/A ABBREVIATION OR ACRONYM DEFINITION Not meaningful A percentage comparison of these items is not statistically meaningful because the percentage difference is greater than 1,000% PEH Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation. Prior to February 1, 2007, Perryville was a wholly owned subsidiary of PEH. Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RSP Rate Stabilization Plan RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission Senior Loan Agreement Construction and Term Loan Agreement, dated as of June 7, 2001, between Perryville and KBC Bank N.V., as Agent Bank SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 109 Accounting for Income Taxes SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 155 Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No. 133 and 140 SFAS No. 156 Accounting for Servicing of Financial Assets - an amendment of FASB Statement No. 140 SFAS No. 157 Fair Value Measurements SFAS No. 159 The Fair Value Option For Financial Assets and Financial Liabilities - including an amendment to FAS 115 Shaw Shaw Constructors, Inc., a subsidiary of The Shaw Group Inc. Subordinated Loan Agreement Subordinated Loan Agreement, dated as of August 23, 2002, between Perryville and MAI Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company VaR Value-at-risk Williams Williams Power Company, Inc. 4 CLECO CORPORATION CLECO POWER 20071ST QUARTER FORM 10-Q/A DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q includes “forward-looking statements” about future events, circumstances, and results. All statements other than statements of historical fact included in this Quarterly Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3; Acadia settlement agreement between Cleco and Calpine; future capital expenditures; and future environmental regulations. Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations. In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; or power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Outcome of the proposed settlement agreement, between Cleco and Calpine, associated with Calpine’s bankruptcy filing and its effect on Acadia; § The final amount of storm restoration costs and storm reserve, if any, approved by the LPSC and the method through which such amounts can be recovered from Cleco Power’s customers; § The final amount of recoverable lignite costs, as approved by the LPSC, that are currently deferred by Cleco Power; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the establishment by an ERO of reliability standards for bulk power systems and compliance with these standards by Cleco Power, Acadia, Attala, Evangeline, and Perryville; § Financial or regulatory accounting principles or policies imposed by the FASB, the SEC, the Public Company Accounting Oversight Board, the FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, capital projects, reorganizations, or investments in joint ventures; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local legislative requirements, tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read “Risk Factors” in the Registrants’
